Citation Nr: 1729753	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-20 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for migraine headaches, to include as secondary to anoxic encephalopathy.


WITNESS AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1993 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cincinnati, Ohio.  This case has since been transferred to the Roanoke, Virginia RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of that hearing has been associated with the claims file.

The Board remanded this claim for further development in December 2015.

The Veteran has claimed that her migraine headaches are secondary to her service-connected anoxic encephalopathy.  Accordingly, the Board has recharacterized the issue as reflected above on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


FINDINGS OF FACT

1.  In an unappealed May 2001 rating decision, the RO denied entitlement to service connection for migraine headaches.

2.  Evidence received since the May 2001 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for migraine headaches and raises a reasonable possibility of substantiating that claim.

3.  Migraine headaches are caused by the service-connected anoxic encephalopathy (also claimed as traumatic brain injury).

CONCLUSIONS OF LAW

1. The May 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since that May 2001 denial, and the claim of entitlement to service connection for migraine headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

Legal Criteria, Factual Background and Analysis

      I.  Reopening the Claim

A claim which is the subject of a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156 (a).

The requirement that additional evidence received since a prior final rating must raise a reasonable possibility of substantiating the claim is a "low threshold" requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed, unless the evidence is inherently incredible or beyond the competence of the witness.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Here, a May 2001 rating decision denied the Veteran service connection for migraine headaches essentially on the basis that they were not incurred in or aggravated by military service.  The Veteran was notified of those determinations and of her appellate rights, and did not appeal or submit new and material evidence within the following year.  Accordingly that decision was final based on the evidence then of record.  See 38 C.F.R. § 7105; 38 C.F.R. § 3.156. 

Evidence received since the May 2001 rating decision includes, but is not limited to, a statement by MW, the Veteran's mother, which provides that the Veteran did not complain of migraines before her in-service incident in 1994, but has consistently and frequently complained of them since.  It also includes VA treatment records indicating that the Veteran's migraine headaches were, or at least may have been, incurred while she was on active duty service or as a result of her anoxic encephalopathy.  One example is a November 2008 note in the Veteran's VA treatment records which indicates that her headaches resulted from her anoxic encephalopathy.  In addition, a July 2014 Disability Benefits Questionnaires (DBQs) indicates that the Veteran's migraine headaches are attributable to her service-connected anoxic encephalopathy.

As this evidence was not in the record in May 2001, it is new; and it is material because it pertains to unestablished facts necessary to substantiate the claim of service connection for migraine headaches, to include as secondary to service-connected anoxic encephalopathy.  This evidence tends to suggest that the Veteran's migraine headaches may have been incurred during active duty service or that they may be related to her service-connected anoxic encephalopathy.  The Veteran and her mother's statements are deemed credible for the purpose of reopening the claims.  See Fortuck, 17 Vet. App. at 179-80.  Such evidence meets the "low threshold" standard for reopening endorsed by the United States Court of Appeals for Veterans Claims (Court) in Shade, 24 Vet. App. 110.  The Board finds that the additional evidence received is both new and material, and that the claim of service connection for migraine headaches, to include as secondary to service-connected anoxic encephalopathy may be reopened.  De novo consideration of the claim is addressed below.

      II.  Entitlement to Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Here, the Board has reviewed the Veteran's file at length, with emphasis on the documentation and information contained therein that is pertinent to this claim.  This includes but is not limited to the Veteran's own lay statements, the third-party lay statements, her service treatment records (STRs), VA treatment records (VATRs), private medical records (PMRs), the transcript of her hearing, and the relevant VA examinations.

The Veteran contends that she currently suffers from migraine headaches as a result of an incident in service during which, after giving birth to a daughter, the Veteran went into cardiac arrest and suffered anoxic encephalopathy.  More specifically, the Veteran has contended that her migraine headaches comprise a disability which she incurred during active duty service as a result of the aforementioned incident in 1994, and that they are the result of her service-connected anoxic encephalopathy.

The Veteran and her mother have stated, in their lay statements, that the Veteran has suffered from migraine headaches since her postpartum incident of cardiac arrest and anoxic encephalopathy in October 1994.  The Veteran's STRs reflect only a few complaints of headaches during her active duty service.  The Veteran's VA treatment records reflect complaints of headaches and migraines since about the year 2000, with few mentions of the etiology of those headaches and migraines.  However, November 2004, August 2005, and November 2008 notes in her VA treatment records indicate, seemingly based on the Veteran's own reports, that her migraine headaches started after her postpartum anoxic encephalopathy in 1994.  A February 2001 VA examination opinion contains a statement by the examiner that the vast majority of the Veteran's complaints, which included her complaints of migraine headaches, were at least as likely as not "related to her anxiety condition and PTSD concerning her traumatic illness."  After another examination in May 2009, the same examiner concluded that the Veteran's migraine headaches are not related to her illness during military service (i.e., her anoxic encephalopathy).  A July 2014 DBQ indicates that the Veteran has a migraine condition which began in 1994, was diagnosed, according to the Veteran, in 1997, and has resulted from her anoxic encephalopathy/traumatic brain injury.  An August 2014 DBQ also indicates that the Veteran's migraine headaches are attributable to her anoxic encephalopathy/traumatic brain injury.

The Veteran testified at her April 2017 hearing that her migraine headaches began after and as the result of her anoxic encephalopathy and that her treating physicians have repeatedly indicated the same.

The Board notes that the Veteran is competent to report migraine headaches, the date of their onset, and to relay diagnoses and similar information that she has been told of by her physicians.

After review of all of the evidence of record, the Board finds the July and August 2014 DBQs most compelling.  The examiners' opinions contained in those DBQs are noted to have been based on review of the record and the relevant documentation therein.  They each seem to attribute the Veteran's migraine headaches to her service-connected traumatic brain injury/anoxic encephalopathy and their determinations are supportive of one another.  As noted by the Veteran, the previous VA examiner seems to have contradicted herself in her two separate examination opinions, or, at the very least, stated her opinion(s) in unclear terms.  Further, the Veteran's medical records do reflect complaints of headaches/migraines beginning a few short years after her discharge from active duty service, and she competently testified that her migraine headaches began after her incident of anoxic encephalopathy in 1994.  Finally, her mother's statement supported the Veteran's claim and is determined sufficiently credible by the Board in reaching this decision.

While there is also evidence that the Veteran's migraine headaches are not related to her service or her anoxic encephalopathy, the Board finds that the evidence of record is at least in equipoise as to whether they are or are not.  As such, the benefit of the doubt goes to the Veteran.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

Service connection for migraine headaches, as secondary to service-connected anoxic encephalopathy, is granted.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


